Title: From Thomas Jefferson to George Elliott, 16 March 1781
From: Jefferson, Thomas
To: Elliott, George



Sir
Richmond Mar 16th 1781

You will be pleased to return the Studd Horses and Mairs Kept for breeding of those which have been impressed under the powers given by me in consequence of the Requisitions for the service near Portsmouth, proper Persons shall be Appointed to value the residue According to the Direction of the resolve of Assembly of this day date. I am Sir Your huml Servt.,

Th: Jefferson

